DETAILED ACTION
In response to communications filed 30 July 2021, claims 1-19 are amended per applicant’s request. Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 30 July 2021, with respect to claims 1-3, 6-10, 12, 13, 18, and 19 have been fully considered and are persuasive. The objection of claims 1-3, 6-10, 12, 13, 18, and 19 has been withdrawn. 
Applicant’s arguments, see sections “Claim Interpretation”; “Claim Rejections Under 35 U.S.C. §112(a)”; and “Claim Rejections Under 35 U.S.C. §112(b)” filed 30 July 2021, with respect to claims 1-15 have been fully considered and are persuasive. The rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments, see sections “Claim Rejections Under 35 U.S.C. §101,” filed 30 July 2021, with respect to claims 1 and 16-19 have been fully considered but are not persuasive. However, the rejection of claims 1, 16, and 17 is withdrawn because the amended claims, when considered as a whole, integrate the judicial exception into a practical application per Step 2A, Prong Two.
Regarding claims 18-19, applicant argues that 


Applicant submits that the newly recited features of claims 1 and 16-19 add an inventive concept to the amended claims such that the claims also satisfy Step 2B of the analysis.

However, these arguments are not persuasive, because “specificity” is not relevant to the Mayo-Alice analysis. Also, applicant’s arguments that the claims “satisfy Step 2B of the analysis” amount to a general allegation that the claims are patent eligible, and are likewise not persuasive. The examiner notes that the limitations highlighted by applicant on pages 12-13 are those of claims 1, 16, and 17. Applicant does not present any arguments directly related to the limitations of claims 18 and 19.
Applicant’s arguments, see sections “Claim Rejections Under 35 U.S.C. §102” and “Claim Rejections Under 35 U.S.C. §103,” filed 30 July 2021, with respect to claims 1 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 18 and 19 recite a model comprising:

an output layer;
a first element belonging to any layer from the input layer to the output layer but being the layer other than the output layer; and
a second element having a value calculated based on the first element and a weight of the first element,
wherein the model causes to output, from the output layer, a first value indicating whether the piece of information is a piece of information on a new element, newly registered to a knowledge database, and a second value indicating relational information of a relation between the new element and another element registered in the knowledge database by performing calculation based on the first element and the weight of the first element for the piece of information input to the input layer while setting, as the first element, each element belonging to each layer other than the output layer,
updating the knowledge database with the first and second values.

These claim limitations, under their broadest reasonable interpretation, fall within the “Mathematical Concepts” groupings of abstract ideas. The structure and calculations of the model is a mathematical concept, as evidenced by page 31, line 15, to page 32, line 13, of the specification. That the first value indicates “whether the piece of information is a piece of information on a new element” and/or that the second value indicates “relational information of a relation between the new element and another element registered in the knowledge database” are results/interpretations of the calculation. Accordingly, the claims recite and abstract idea.
This judicial exception is not integrated into a practical application. Claims 18 and 19 further recite the additional elements of a “non-transitory computer-readable storage medium having stored therein instructions that cause a computer to execute the model.” Claims 18 and 19 also recites that the model causes “a computer to function so as” to output the first and second value and update the knowledge database. However, these additional elements do not 
In addition, claims 18 and 19 recite that piece of information is “posted to the Internet.” Claim further 19 recites “a data comprising: an element candidate selected based on a number of Internet search histories related to the element candidate and a number of pieces of information posted to the Internet related to the element candidate from among element candidates that are candidates a new element newly registered to a knowledge database; the Internet search histories related to the element candidate; and information indicating a relation between the element candidate and another element registered to the knowledge database.” However, these additional element do not integrate the judicial exception into a practical application, because they amount to merely selecting a particular data source or type of data to be manipulated. See MPEP § 2106.05(g).
Considering the limitations of claims 18 and 19 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 18 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a computer and/or merely selecting a particular data source or type of data to be manipulated. Therefore claims 18 and 19 are not patent eligible.

Claim Objections
Claim 1 is objected to because of the following informalities:
“to;” appears to be a typographical error for --to:-- (line 3), because the functional steps recited are each performed by the processor
“the description content” has antecedent basis to --the description contents-- (line 8, and throughout the dependent claims)
Claim 5 is objected to because of the following informalities: “the acquired element candidate” lacks antecedent basis and should be --an acquired element candidate-- (line 4).
Claims 16 and 17 are objected to because of the following informalities: “pieces of posted” appears to be a typographical error for --pieced of information posted-- (claim 16, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Semturs et al. (US 10,198,491 B1) in view of Ahuja (US 2018/0150559 A1).

Regarding claim 1, Semturs teaches a selection device, comprising:

extract a plurality of element candidates and relational information from description contents posted on Internet (see Semturs 15:18-32, “detecting one or more entity candidates in a network document,” where 15:17:7-16 teaches that the document may be a “webpage,” i.e., description contents posted on the Internet),
wherein each of the plurality of element candidates is a candidate for a new element newly registered to a knowledge database (see Semturs 15:18-32, “entity candidate may reflect . . . new entity”),
wherein relational information comprises information extracted from the description content indicating a relation between ones of the plurality of element candidates and ones of elements registered to the knowledge database (see Semturs 15:33-50, “known entities and/or one or more context proximate to a new entity”);
identify pieces of information posted on the Internet including the plurality of element candidates (see Semturs 15:18-32 and 17:28-44, “sections” and “n-grams” of a webpage posted on the Internet are identified);
select, from among the plurality of element candidates, an element candidate based on the identified pieces of information (see Semturs 15:18-32, “determine that the entity candidate as a new entity”);
generate learning data from the selected element candidate, the identified pieces of information including the selected element candidate, and the relational information of the selected element candidate extracted from the identified pieces of information related to the 
using the generated learning data, generate a model configured to identify whether an input piece of information posted to the Internet includes the new element based on the identified Internet search histories related to the selected element candidate and the identified pieces of information related to the selected element candidate, extract the new element, and determine relational information between the new element and another element in the knowledge database from the input piece of information (see Semturs 16:43-64, “updating entity models and/or context models based on the determined classes, attributes, association scores, and other information of the new entity”); and
using the model, identify one or more pieces of information, posted to the Internet, that includes the new element, extract the new element and relational information from the one or more pieces of information, and update the knowledge database with the extracted new element and relational information (see Semturs 16:43-64, “stored the new entity and its relationships in one or more data models” and 23:20-31, “add nodes and edges to an existing knowledge graph representing the new entity and its determined attribute and class relationships”).
Semturs does not explicitly teach to
identify Internet search histories related to each of the plurality of element candidates; and
wherein selecting an element candidate is based on the identified search histories.
However, Ahuja teaches to

wherein selecting an element candidate is based on the identified search histories (see Ahuja [0059], “identify a plurality of topics that are trending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify search histories and select an element candidate, as taught by Ahuja, in combination with the techniques taught by Semturs, because “Such a function may be specifically suitable for detecting upticks or spikes in social networking activities associated with a particular topic” (see Ahuja [0059]).

Regarding claim 2, Semturs as modified teaches wherein the at least one processor is configured to execute the program to select the element candidate to generate the learning data based on a search state indicated by the Internet search histories and a post state indicated by the pieces of information posted to the Internet (see Ahuja [0059], an element “topic” candidate is selected based on a search state and a post state of being searched for or posted in the “specified timeframe,” respectively).

Regarding claim 3, Semturs as modified teaches wherein the at least one processor is configured to execute the program to select the element candidate to generate the learning data based on a number of searches indicated by the Internet search histories and a number of posts indicated by the pieces of information posted to the Internet (see Ahuja [0059], an element “topic” candidate is selected based on a “number of searches, posts”).

Regarding claim 4,  Semturs as modified teaches the at least one processor is further configured to execute the program to,
acquire an element candidate from the description content for the description content describing that the element candidate is registered (see Semturs 15:51-16:4, a “proximate known entity” is acquired from the description content describing that the element candidate is “known”), and
identify an Internet search history of the acquired element candidate and a piece of information posted to the Internet on the acquired element candidate (see Semturs 16:5-17 and Ahuja [0059], “determining one or more entities (e.g., entity classes), attributes, and/or association scores corresponding to the proximate known entity”; the Internet search history is identified, as taught by Ahuja, and to determine whether the acquired element candidate is trending). 

Regarding claim 5, Semturs as modified teaches wherein the at least one processor is configured to execute the program to identify pieces of information posted to the Internet corresponding to pieces of posted information on the acquired element candidate and posted within a period before the description content is registered on the knowledge database (see Semturs 16:5-17).

Regarding claim 6, Semturs as modified teaches wherein the at least one processor is configured to execute the program to select from among the plurality of element candidates, 

Regarding claim 8, Semturs as modified teaches the at least one processor is further configured to execute the program to, extract, as the learning data, a piece of information posted to the Internet at the time/date from among the identified pieces of information related to the selected element candidate (see Semturs 16:43-64 and Ahuja [0059], where learning data is extracted, as taught by Semturs, from posted information at “time t2” taught by Ahuja).

 Regarding claim 9, Semturs as modified teaches wherein the at least one processor is configured to execute the program to extract, as the learning data, the relational information comprising a relation between the selected element candidate and another element from the description content (see Semturs 15:51-16:4 and 16:43-64).

Regarding claim 10, Semturs as modified teaches the at least one processor is further configured to execute the program to, cause the model to learn to extract the new element by using information on the selected element candidate (see Semturs 16:43-64).

Regarding claim 11, Semturs as modified teaches wherein the at least one processor is configured to execute the program to cause the model to learn, as the learning data, the 

Regarding claim 12, Semturs as modified teaches wherein the at least one processor is configured to execute the program to generate a determination model configured to determine the new element is included in the input piece of information by using a piece of the identified pieces of information related to the selected element candidate (see Semturs 15:18-32 and 17:29-44).

Regarding claim 13, Semturs as modified teaches wherein the at least one processor is configured to execute the program to generate an element extraction model configured to extract the new element included in the input piece of information by using the selected element candidate selected and a piece of the identified pieces of posted information related to the selected element candidate (see Semturs 16:18-42).

Regarding claim 14, Semturs as modified teaches wherein the at least one processor is configured to execute the program to generate a relation estimation model configured to extract a relation between the new element and another element included in a piece of information by using a piece of the identified pieces of information related to the selected element candidate and a relation between the selected element candidate and the another element candidate (see Semturs 15:51-16:4).

Regarding claim 15, Semturs as modified teaches wherein, as the relation estimation model, the at least one processor is configured to execute the program to perform learning for a plurality of models to extract another element having a relation with the new element from a piece of information posted to the Internet (see Semturs 15:28-32 and 16:43-64) .

Regarding claim 16, Semturs teaches a selection method executed by a selection device, the method comprising:
extracting a plurality of element candidates and relational information from description contents posted on Internet (see Semturs 15:18-32, “detecting one or more entity candidates in a network document,” where 15:17:7-16 teaches that the document may be a “webpage,” i.e., description contents posted on the Internet),
wherein each of the plurality of element candidates is a candidate for a new element newly registered to a knowledge database (see Semturs 15:18-32, “entity candidate may reflect . . . new entity”),
wherein relational information comprises information extracted from the description content indicating a relation between ones of the plurality of element candidates and ones of elements registered to the knowledge database (see Semturs 15:33-50, “known entities and/or one or more context proximate to a new entity”);
identifying pieces of posted on the Internet including the plurality of element candidates (see Semturs 15:18-32 and 17:28-44, “sections” and “n-grams” of a webpage posted on the Internet are identified); and

generating learning data from the selected element candidate, the identified pieces of information including the selected element candidate, and the relational information of the selected element candidate extracted from the identified pieces of information related to the selected element candidate (see Semturs 16:18-42, “determining one or more classes and/or attributes of the new entity”);
generating a model, using the generated learning data, configured to identify whether an input piece of information posted to the Internet includes the new element based on the identified Internet search histories related to the selected element candidate and the identified pieces of information related to the selected element candidate, extract the new element, and determine relational information between the new element and another element in the knowledge database from the input piece of information  (see Semturs 16:43-64, “updating entity models and/or context models based on the determined classes, attributes, association scores, and other information of the new entity”); and
identifying, using the model, one or more pieces of information, posted to the Internet, that includes the new element, extracting the new element and relational information from the one or more pieces of information, and updating the knowledge database with the extracted new element and relational information (see Semturs 16:43-64, “stored the new entity and its relationships in one or more data models” and 23:20-31, “add nodes and edges to an existing 
Semturs does not explicitly teach
identifying Internet search histories related to each of the plurality of element candidates (see Ahuja [0059], “continuously detect the activities of a plurality of users . . . searching”), and
wherein selecting an element candidate is based on the identified search histories.
However, Ahuja teaches
identifying Internet search histories related to each of the plurality of element candidates, and
wherein selecting an element candidate is based on the identified search histories (see Ahuja [0059], “identify a plurality of topics that are trending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify search histories and select an element candidate, as taught by Ahuja, in combination with the techniques taught by Semturs, because “Such a function may be specifically suitable for detecting upticks or spikes in social networking activities associated with a particular topic” (see Ahuja [0059]).

Regarding claim 17, Semturs teaches a non-transitory computer-readable storage medium having stored therein instructions that cause a computer to execute a process (see Semturs 27:20-34)
the instructions comprising:

wherein each of the plurality of element candidates is a candidate for a new element newly registered to a knowledge database (see Semturs 15:18-32, “entity candidate may reflect . . . new entity”),
wherein relational information comprises information extracted from the description content indicating a relation between ones of the plurality of element candidates and ones of elements registered to the knowledge database (see Semturs 15:33-50, “known entities and/or one or more context proximate to a new entity”);
identifying pieces of posted on the Internet including the plurality of element candidates (see Semturs 15:18-32 and 17:28-44, “sections” and “n-grams” of a webpage posted on the Internet are identified); and
selecting, from among the plurality of element candidates, an element candidate based on the identified pieces of information (see Semturs 15:18-32, “determine that the entity candidate as a new entity”);
generating learning data from the selected element candidate, the identified pieces of information including the selected element candidate, and the relational information of the selected element candidate extracted from the identified pieces of information related to the selected element candidate (see Semturs 16:18-42, “determining one or more classes and/or attributes of the new entity”);

identifying, using the model, one or more pieces of information, posted to the Internet, that includes the new element, extracting the new element and relational information from the one or more pieces of information, and updating the knowledge database with the extracted new element and relational information (see Semturs 16:43-64, “stored the new entity and its relationships in one or more data models” and 23:20-31, “add nodes and edges to an existing knowledge graph representing the new entity and its determined attribute and class relationships”).
Semturs does not explicitly teach
identifying Internet search histories related to each of the plurality of element candidates (see Ahuja [0059], “continuously detect the activities of a plurality of users . . . searching”), and
wherein selecting an element candidate is based on the identified search histories.
However, Ahuja teaches

wherein selecting an element candidate is based on the identified search histories (see Ahuja [0059], “identify a plurality of topics that are trending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify search histories and select an element candidate, as taught by Ahuja, in combination with the techniques taught by Semturs, because “Such a function may be specifically suitable for detecting upticks or spikes in social networking activities associated with a particular topic” (see Ahuja [0059]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Semturs et al. (US 10,198,491 B1) and Ahuja (US 2018/0150559 A1) as applied to claim 1 above, and further in view of Frenkel et al. (US 2017/0083628 A1).

Regarding claim 7, Semturs as modified does not explicitly teach wherein the at least one processor is configured to execute the program to select, from among the plurality of element candidates, the element candidate having no data items before a time/date, and having a number of data items exceeding a threshold value at the time/date.
However, Frenkel teaches wherein the at least one processor is configured to execute the program to select, from among the plurality of element candidates, the element candidate having no data items before a time/date, and having a number of data items exceeding a threshold value at the time/date (see Frenkel [0037], the element candidate “topic ‘Phil 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an element topic candidate, as taught by Frenkel, in combination with the techniques taught by Semturs as modified, because “this is a large relative increase in volume of mentions in one day” (see Frenkel [0037]).
Semturs as modified teaches wherein the data items are search history and posted information; the number of data items are a number of the search histories and a number of the pieces of posted information; and a number of data items exceeding a threshold value at the time/date is a number of search histories exceeding a first threshold value and a number of the pieces of posted information exceeding a second threshold value at the time/date (see Ahuja [0059] and Frenkel [0037], where the search history and posted information, taught by Ahuja, are used to identify a “large relative increase” in either quantity, as taught by Frenkel).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2019/0012347 A1) in view of Semturs et al. (US 10,198,491 B1).

Regarding claim 18, Fukui teaches a non-transitory computer-readable storage medium having stored therein instructions (see Fukui [0037])
 that cause a computer to execute a model comprising:

an output layer (see Fukui [0052], “output layer”);
a first element belonging to any layer from the input layer to the output layer but being the layer other than the output layer (see Fukui [0052], a node belonging to an “intermediate layer” is a first element belonging to any layer other than the output layer); and
a second element having a value calculated based on the first element and a weight of the first element (see Fukui [0047]-[0049], the next node “connected vertically in the network” is a second element, which has an “initial weight” value calculated based on the “weight information” of the first element),
wherein the model causes a computer to function so as to output, from the output layer, a first value and a second value by performing calculation based on the first element and the weight of the first element for the piece of information while setting, as the first element, each element belonging to each layer other than the output layer (see Fukui [0029], “deep learning” models, where [0049] discloses the calculation as recited by “adjusting a change in weights when transition from one learning to the next is performed,” where the “weights” corresponding to the “data output from the node” comprise a first and second value).
Fukui does not explicitly teach
wherein the piece of information is posted to the Internet;
wherein the first value indicates whether the piece of information is a piece of information on the new element, newly registered to a knowledge database;
indicates relational information of a relation between the new element and another element registered in the knowledge database; 
wherein the computer functions to updating the knowledge database with the first and second value.
However, Semturs teaches
wherein the piece of information is posted to the Internet (see Semturs 17:7-16, “crawling webpages over the Internet”);
wherein the first value indicates whether the piece of information is a piece of information on the new element, newly registered to a knowledge database (see Semturs 15:18-32, “new entity”);
wherein the second value indicates relational information of a relation between the new element and another element registered in the knowledge database (see Semturs 16:43-64, “new entity and its relationships”); 
wherein the computer functions to updating the knowledge database with the first and second value (see Semturs 16:43-64, “stored the new entity and its relationships in one or more data models” and 23:20-31, “add nodes and edges to an existing knowledge graph representing the new entity and its determined attribute and class relationships”).
Fukui teaches in paragraph [0029] that the type of information analyzed by the deep learning network is not limited, because “the form of learning is not limited to the deep learning.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine information posted to the Internet, as taught by Semturs, with the techniques taught by Fukui, to predictably yield a source of deep learning .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2019/0012347 A1) in view of Semturs et al. (US 10,198,491 B1) and Ahuja (US 2018/0150559 A1).

Regarding claim 19, Fukui teaches a non-transitory computer-readable storage medium (see Fukui [0037])
having stored therein a data (see Fukui [0049]):
wherein the data that causes a computer to execute a model comprising:
an input layer to which a piece of information related to an element is input (see Fukui [0052], “input layers,” where [0049] teaches “data input to a node,” i.e., information on an element is input);
an output layer (see Fukui [0052], “output layer”);
a first element belonging to any layer from the input layer to the output layer but being the layer other than the output layer (see Fukui [0052], a node belonging to an “intermediate layer” is a first element belonging to any layer other than the output layer); and

wherein the model causes a computer to function so as to output, from the output layer, a first value and a second value by performing calculation based on the first element and the weight of the first element for the piece of information input to the input layer while setting, as the first element, each element belonging to each layer other than the output layer (see Fukui [0029], the “deep learning” models outputs a “numeric value,” where [0049] discloses a calculation as recited by “adjusting a change in weights when transition from one learning to the next is performed”).
Fukui does not explicitly teach
the data comprising: an element candidate selected from among element candidates that are candidates for a new element newly registered to a knowledge database; and information indicating a relation between the element candidate and another element registered to the knowledge database;
wherein the piece of information is information posted to the Internet;
wherein the first value indicates whether the piece of information is a piece of information on the new element, newly registered to a knowledge database;
wherein the second value indicates relational information of a relation between the new element and another element registered in the knowledge database; 

However, Semturs teaches
the data comprising: an element candidate selected from among element candidates that are candidates for a new element newly registered to a knowledge database; and information indicating a relation between the element candidate and another element registered to the knowledge database (see Semturs 15:18-50, the data comprises an “entity candidate” and “relationships” to “known entities”);
wherein the piece of information is information posted to the Internet (see Semturs 17:7-16, “crawling webpages over the Internet”);
wherein the first value indicates whether the piece of information is a piece of information on the new element, newly registered to a knowledge database (see Semturs 15:18-32, “new entity”);
wherein the second value indicates relational information of a relation between the new element and another element registered in the knowledge database (see Semturs 16:43-64, “new entity and its relationships”); 
wherein the computer functions to updating the knowledge database with the first and second value (see Semturs 16:43-64, “stored the new entity and its relationships in one or more data models” and 23:20-31, “add nodes and edges to an existing knowledge graph representing the new entity and its determined attribute and class relationships”).
Fukui teaches in paragraph [0029] that the type of information analyzed by the deep learning network is not limited, because “the form of learning is not limited to the deep 
Fukui as modified does not explicitly teach
wherein the element candidate is selected based on a number of Internet search histories related to the element candidate and a number of pieces of information posted to the Internet related to the element candidate; and
wherein the data comprises the Internet search histories related to the element candidate.
However, Ahuja teaches
wherein the element candidate is selected based on a number of Internet search histories related to the element candidate and a number of pieces of information posted to the Internet related to the element candidate (see Ahuja [0059], a trending “topic” is selected based on the “number of searches, posts”); and
wherein the data comprises the Internet search histories related to the element candidate (see Ahuja [0059], “continuously detect the activities of a plurality of users . . . searching”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify search histories and select an element candidate, as taught by Ahuja, in combination with the techniques taught by Fukui as modified, because “Such a function may be specifically suitable for detecting upticks or spikes in social networking activities associated with a particular topic” (see Ahuja [0059]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158